—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Rockland County (Weiner, J.), dated August 4, 1997, as denied that branch of his motion which was to sever the third-party action.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court did not improvidently exercise its discretion in denying that branch of the plaintiffs motion which was to sever the third-party action (see, Shanley v Callanan Indus., *36454 NY2d 52). Rosenblatt, J. P., Sullivan, Altman and Luciano, JJ., concur.